          Case 7:18-cv-11209-PED Document 31 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 AVAIL 1 LLC,

                                         Plaintiff,
                         –against–                                     18 Civ. 11209 (PED)

 ANDREA C. ADOVASIO,                                                         ORDER

                                         Defendant.
PAUL E. DAVISON, U.S.M.J.:

        On preliminary review of Plaintiffs’ motion for summary judgment, Dkt. 19, the parties’

briefs raise but do not squarely address the following issues:

    1. Whether the inclusion of the new principal sum of $59,600.87 in the Consolidation,
       Extension and Modification Agreement (“CEMA”) created a second mortgage, see Nucci
       v. Phh Mortg. Corp., No. 14 Civ. 2683 (NGG) (RML), 2016 WL 1070815, at *4
       (E.D.N.Y. Mar. 16, 2016), aff'd, 679 F. App'x 48 (2d Cir. 2017) (“A consolidation
       agreement combining multiple outstanding mortgages into a single lien is not considered
       a new mortgage where no new money is included in the consolidation.” (emphasis
       added)), and, if so, whether, and under what authority, this would require the CEMA to
       be recorded in the land records and/or the execution of a “gap note or consolidated
       mortgage” in order to create a valid lien on the property.

    2. Assuming arguendo that the CEMA failed to create a valid lien, whether Plaintiff could
       maintain standing pursuant to its purported status as the holder of the original note with
       allonge.

    3. If, on the other hand, the CEMA created a valid lien, whether the execution of the CEMA
       extinguished or replaced the original note and mortgage or whether they continue to exist
       independent of the CEMA. Compare CIT Bank, N.A. v. Elliot, 15 Civ. 4395 (JS) (ARL),
       2019 WL 2436212, at *3 (E.D.N.Y. Feb. 5, 2019) (explaining that (1) a consolidated
       mortgage supersedes the prior mortgage where, as here, the language of the CEMA so
       provides, and that (2) the execution of a CEMA consolidating two existing mortgages and
       the promissory notes secured by them “did not extinguish or replace the two existing
       mortgages” where, as is not the case here, “no new money was included in the CEMA.”),
       with Benson v. Deutsche Bank Nat. Tr., Inc., 109 A.D.3d 495, 498 (2013) (“[w]here . . .
       balances of first mortgage loans are increased with second mortgage loans and CEMAs
       are executed to consolidate the mortgages into single liens, the first notes and mortgages
       still exist and may be assigned to other lenders”). And, assuming the original note and
       mortgage were extinguished or replaced by the CEMA, how the fact that the CEMA has
       not been assigned or endorsed to Plaintiff would affect Plaintiff’s standing.
          Case 7:18-cv-11209-PED Document 31 Filed 05/08/20 Page 2 of 2



   4. Assuming Plaintiff’s standing can be established pursuant to its status as the holder or
      assignee of the original note with allonge, and not the CEMA, how this would affect
      Plaintiff’s recovery.


       The parties are hereby ORDERED to simultaneously file supplemental briefs addressing

these issues by June 8, 2020.

Dated: May 8, 2020
       White Plains, New York
                                            SO ORDERED



                                            ____________________________________
                                            PAUL E. DAVISON
                                            United States Magistrate Judge




                                                2
